                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


CONOCOPHILLIPS ALASKA, INC.,

                        Plaintiff,

                 v.

FORREST WRIGHT; AMANDA
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING,                    Case No. 3:19-cv-00311-SLG
LLC; DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and                Consolidated
DB OILFIELD SUPPORT
SERVICES,
                                             ORDER GRANTING STIPULATION
                        Defendants.          TO CONSOLIDATE


CONOCOPHILLIPS ALASKA, INC.,

Plaintiff,

v.

FORREST WRIGHT; AMANDA                       Case No. 3:20-cv-00072-TMB
WRIGHT; DAVID BENEFIELD;
WRIGHT CAPITAL INVESTMENTS,
LLC; and DB OILFIELD SUPPORT
SERVICES,

Defendants.


       Before the Court at Docket 60 is the parties’ Stipulation to Consolidate

Actions Pursuant to Fed. R. Civ. P. 42(a).

       Good cause being shown, It IS HEREBY ORDERED that Case No. 3:20-cv-

00072-TMB, which was recently transferred from the District of Nevada (former



             Case 3:20-cv-00072-SLG Document 46 Filed 04/06/20 Page 1 of 2
Case No. 2:19-cv-02132-KJD-NJK in the District of Nevada) is hereby

consolidated into this action for all purposes pursuant to Fed. R. Civ. P. 42(a) and

L. Civ. R. 3.1(d)(2). All further filings shall be made in Case No. 3:19-cv-00311-

SLG, and the case caption for these consolidated cases is amended as set forth

above.

       DATED this 6th day of April, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00311-SLG, ConocoPhillips v. Wright, et al.
Order Granting Stipulation to Consolidate
Page 2 of 2
         Case 3:20-cv-00072-SLG Document 46 Filed 04/06/20 Page 2 of 2
